Citation Nr: 1456448	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for meralgia paresthetica, left thigh.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  His primary military occupational specialty was as a medical specialist.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Medical Badge and the Purple Heart Medal. 

Effective April 2013, the Veteran is in receipt of a 100 percent combined disability evaluation.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO.  

In March 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:  

1.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities (VA and non-VA) where he was treated for meralgia paresthetica of the left thigh since his separation from the service, and which records ARE NOT CURRENTLY IN POSSESSION OF VA.  This must include, but is not limited to, the health care provider/medical facility treating the Veteran for meralgia paresthetica in the late 1980's (See the April 2011 treatment record from the Neuromuscular Clinic at the University of Kansas).  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the appellant's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  When the actions in part 1 have been completed, the AOJ must have the Veteran's claims folder and electronic folder reviewed by a competent examiner to determine the nature and etiology of any neurologic disorder of the lower extremities found to be present; APART FROM THE SERVICE CONNECTED PERIPHERAL NEUROPATHY OF THE LOWER EXTREMITIES.  IF DEEMED APPROPRIATE BY THE REVIEWER OR THE RO, ANY APPROPRIATE CLINICAL EXAMINATIONS MUST BE CONDUCTED. 

A diagnosis of meralgia paresthetica of the left thigh must be RULED IN OR RULED OUT.  

If meralgia paresthetica of the left thigh is ruled in, the examiner must render an opinion as to whether it is due to or has been aggravated by the Veteran's service-connected residuals of an in-service right herniorraphy or the service-connected diabetes.  

In determining aggravation, the VA examiner must state whether or not there has been any increase in the severity of the Veteran's meralgia paresthetica of the left thigh that is proximately due to or the result of the service-connected residuals of the right herniorraphy, and not due to the natural progress of the meralgia paresthetica of the left thigh.  

Please note:  Temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

The VA examiner must state  HOW AND WHY he or she reached the opinion they did.  This should include, but is not limited to, citations to APPLICABLE MEDICAL LITERATURE.  If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so. 

3.  When the actions in part 1 have been completed, the AOJ must have the Veteran's claims folder and electronic folder reviewed by a competent examiner to determine whether he has atrial fibrillation attributable to the Veteran's diabetes mellitus.  IF DEEMED NECESSARY BY THE EXAMINER OR THE RO, A CLINICAL EVALUATION INCLUDING all indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The examiner must determine whether the appellant's atrial fibrillation is due to or has been aggravated by his service-connected diabetes mellitus.  In so doing, the VA examiner must address the May 2014 statements from the Veteran's treating cardiologist, S. C., M.D. and treating family physician, J. M. B., D. O.  

In determining aggravation, the VA examiner must state whether or not there has been any increase in the severity of the Veteran's atrial fibrillation that is proximately due to or the result of the service-connected diabetes mellitus and not due to the natural progress of the that disorder.  

Please note:  Temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  This should include, but is not limited to citations to, APPLICABLE MEDICAL LITERATURE.  If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so. 

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

If the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

5.  When the foregoing actions have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for atrial fibrillation and meralgia paresthetica of the left thigh.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



